COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-09-165-CV


ETHELDRIA CAREY                                                      APPELLANT

                                       V.

FIRST CLASS AMERICAN                                                   APPELLEE
CREDIT UNION
                                   ------------

      FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     In one issue, Appellant Etheldria Carey, pro se, challenges the trial court’s

grant of summary judgment in favor of Appellee First Class American Credit

Union (“FCACU”). We will affirm.

     FCACU sued Carey to recover a credit card indebtedness in the amount

of $3,101.59 plus interest.    Carey answered the suit and generally denied




     1
          See Tex. R. App. P. 47.4.
FCACU’s allegations.    FCACU later filed a traditional motion for summary

judgment on its debt claim, arguing that it was entitled to judgment as a matter

of law in the amount of $4,933.93 ($3,101.59 plus interest in the amount of

$1,832.34).    Presumably in response to FCACU’s motion for summary

judgment, Carey filed her “Defendant’s Original Answer.”          This response

includes only the following:

            COMES NOW the defendant(s) in the above-styled case, who
      enters a general denial pursuant to Texas Rule of Civil Procedure
      92, denying the allegations set forth in the plaintiff’s petition and
      denying plaintiff’s claim.

             Wherefore, premise considered, defendant prays that the
      plaintiff take nothing in this case; and the defendant go hence
      without day and cost of said suit be taxed against plaintiff.

The trial court granted FCACU’s motion for summary judgment and signed a

judgment awarding FCACU $4,933.93 plus attorneys’ fees in the amount of

$1,500.

      In her sole issue, Carey argues that the trial court erred by granting

FCACU’s motion for summary judgment because (1) the account referenced in

FCACU’s original petition is a Visa account, but the exhibit attached to the

petition references a MasterCard account, and (2) FCACU filed a 1099-C

Cancellation of Debt notice with the Internal Revenue Service on December 19,

2005, which made the debt unenforceable.            Carey did not raise these



                                       2
arguments in her response to FCACU’s motion for summary judgment as issues

expressly precluding the summary judgment. Because Carey did not assert

these arguments in her response to FCACU’s motion for summary judgment,

she may not raise them for the first time on appeal as reasons to reverse the

summary judgment. See Tex. R. Civ. P. 166a(c) (providing that issues not

expressly presented to the trial court by written motion, answer, or response

shall not be considered on appeal as grounds for reversal); Tex. R. App. P.

33.1(a)(1) (requiring that as a prerequisite for presenting a complaint for

appellate review, record must show that the complaint was made to trial court

by timely request, objection, or motion); McConnell v. Southside ISD, 858
S.W.2d 337, 341 (Tex. 1993); City of Houston v. Clear Creek Basin Auth., 589
S.W.2d 671, 677 (Tex. 1979); Pinnacle Anesthesia Consultants, P.A. v. Fisher,

No. 05-07-01042-CV, 2009 WL 1801032, at *9, *10, *11 (Tex. App.—Dallas

June 25, 2009, no pet.) (reasoning that arguments not made in response to

motion for summary judgment cannot be raised on appeal as reasons to reverse

summary judgment); Priddy v. Rawson, 282 S.W.3d 588, 597 (Tex.

App.—Houston [14th Dist.] 2009, pet. denied) (reasoning that argument not

expressly presented to the trial court in response to motion for summary

judgment was waived). To the extent her “Defendant’s Original Answer” was

not filed as a response to FCACU’s motion for summary judgment, Carey does

                                     3
not argue that FCACU’s evidence is insufficient as a matter of law to support

the summary judgment. See City of Houston, 589 S.W.2d at 678 (reasoning

that while the nonmovant need not file an answer or response to the motion for

summary judgment, on appeal the nonmovant may only contend that the

movant’s evidence supporting the motion was insufficient as a matter of law

or that the grounds in the motion do not dispose of all the claims in the case).

Accordingly, we overrule Carey’s only issue and affirm the trial court’s

judgment.




                                           BILL MEIER
                                           JUSTICE

PANEL: LIVINGSTON, DAUPHINOT, and MEIER, JJ.

DELIVERED: February 4, 2010




                                       4